Citation Nr: 1334461	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, for chronic mild lumbar muscular spasms.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 2000 to April 2002.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased rating for the Veteran's chronic mild lumbar muscular spasms.  The Veteran appealed the denial in this decision and the matter came before the Board.

In July 2013 the Board remanded the issue for additional development to include associating treatment records with the claims file and conducting a VA examination.  The ordered development has been conducted, and the Board finds that the remand directives have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Following completion of the Board's remand orders, the RO issued a supplemental statement of the case in August 2013 which included readjudications of entitlement to service connection for a left ankle disability and entitlement to a higher rating for chronic right patellofemoral syndrome.  Both of these issues were addressed on the merits in the Board's July 2013 decision, are no longer on appeal; their inclusion in the August 2013 supplemental statement of the case was in error.

The Veteran testified via video conference from the RO in Chicago, Illinois before the undersigned Acting Veterans Law Judge at a hearing held in May 2013.  A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals that the system includes documents relating to the immediate appeal, including records of VA treatment.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  


FINDINGS OF FACTS

1.  Prior to August 15, 2013, the Veteran's chronic mild lumbar muscular spasm disability was productive of pain, limitation of motion to 90 degrees of forward flexion, and no incapacitating episodes due to intervertebral disc syndrome.

2.  Since August 15, 2013, the Veteran's mild lumbar muscular spasm disability has been productive of the functional equivalent of motion limited to 55 degrees of forward flexion and no incapacitating episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent for chronic mild lumbar muscular spasms have been met, effective August 15, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided a VCAA notice letter to the Veteran in November 2009, prior to the initial adjudication of the increased rating claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Here, the November 2009 letter met these requirements.

Based on the foregoing, timely and adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal, identified potentially relevant additional evidence that the Veteran may submit in support of her claim, and left the record open for thirty days in order to allow for the submission of additional evidence.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  In this case, service records have been obtained, as have records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

The Veteran was afforded VA examinations referable to the back disability at issue in March 2010 and August 2013.  During these examinations, the examiners conducted physical evaluations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions regarding the Veteran's condition based on history and examination that are consistent with the record.  While the August 2013 VA examiner was provided the Veteran's claims file to review, the March 2010 examiner was not.  Nonetheless, an accurate history and narrative were elicited from the Veteran regarding her low back disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record, including testimony provided at a May 2013 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  The Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for Chronic Mild Lumbar Muscular Spasms

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran was previously awarded service connection and assigned an initial disability rating for chronic mild lumbar muscular spasms in a decision of June 2003.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability has changed during the pendency of the appeal such that a staged rating is warranted for the reasons discussed below.

The Veteran's service-connected lumbar disability is rated as 10 percent disabling, effective April 3, 2002.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237 which rates disabilities of the spine under the General Rating Formula for Diseases and Injuries of the Spine (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a (2013).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The Code provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

The record reflects that the Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, weakness, premature or excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Board has reviewed all of the lay and medical evidence in the claims folder and finds that the Veteran is competent to report many of the symptoms and impairments associated with her low back disability including pain, radiating pain, and muscle spasms as these symptoms are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted any lay evidence regarding the severity of service-connected lumbar muscular spasms merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Veteran contends that the service-connected chronic mild lumbar muscular spasm disability have been more than 10 percent disabling, with symptoms of pain, tightness, and discomfort when walking for more than 10 minutes (see hearing transcript at 3).  Again, to the extent that these are observable symptoms, the Veteran's endorsements are competent.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.

After reviewing the entire claims file, the Board finds that the symptoms of the Veteran's service-connected chronic mild lumbar muscular spasms more nearly approximate the criteria for a 20 percent rating beginning August 15, 2013, and no earlier, as this is the date that the evidence reflects that the Veteran's range of motion of the thoracolumbar spine became functionally limited to 55 degrees of flexion.

In her October 2009 claim for an increased rating, the Veteran endorsed increasing problems in her lower back, including pain and limitation of motion.

Indeed, on VA examination in March 2010, the Veteran presented with pain in the lower back which radiated to both sides of the back.  Pain was "a stiff pain," but could also be achy and burning at times.  Pain was generally at a level of 5 out of 10, but was 10 out of 10 on flare-ups.  With regard to the effect on daily activities, the Veteran indicated that it was difficult to get out of bed and difficult to go down stairs.  The Veteran denied any loss of bladder or bowel control, and stated she could only walk for 15 minutes before needing to stop.  The Veteran had no physician-prescribed bed-rest in the prior 12 months.  Lumbar spine examination revealed tenderness with palpation through the lumbar spine, forward flexion was to 90 degrees with pain at 90 degrees, extension and bilateral lateral flexion were painless and to 30 degrees.  Strength was 5 out of 5 throughout the lower extremities and fine touch sensation was intact.  There were no additional functional limitations due to repetitive use, fatigue, weakness, lack or endurance or incoordination; however, the examiner declined to speculate as to any additional limitation on flare-up.

On private examination in April 2010 the Veteran's low back had no tenderness to palpation or percussion.  Range of motion was described as "full flexion, extension, rotations and side bending without pain."  Reflexes were normal in the lower extremities, sensory examination was normal in all lower extremity dermatomes, and straight leg raise was negative bilaterally.

A private imaging study in June 2010 showed mild levoconvex scoliosis centered at the L2-3 level.  There was no indication that the observed scoliosis was as a result of muscle spasm.  A mild leftward asymmetric disc bulge at L2-3 was noted, as was a small L3-4 disc protrusion abutting the exiting left L3 nerve root.  A private physical examination that same month indicated mild paraspinal tenderness on palpation and pain on extension.  Sensory examination was normal in all dermatomes of the lower extremities and straight leg raise was negative.

VA treatment records from January 2012 indicate that the Veteran had pain across the lower back below the waist on a daily basis, and was greatest when waking up and at the end of the day. Pain radiated down the right side of the hip, lateral leg and toes.  

During her May 2013 hearing before the undersigned, the Veteran stated that she wakes up with a sore back, and must stretch to alleviate the pain.  The back will then tighten over the course of the day and begin to spasm.  She stated that bending over and any kind of repetitive motion made symptoms worse; however, she denied any neurologic symptomatology.

In July 2013, the Veteran endorsed having had numbness in her back for "years."  Light touch sensation was decreased on the right side of the back between the T2 and T10 levels.  The evaluation report indicated that decreased sensory perception at these levels was "only notable" on the right side.

At a VA examination on August 15, 2013, the Veteran stated that back pain radiated to both sides of the back.  Spasms had reportedly increased with time and extended from the rib cage to the pelvis and were greater on the right side.  Flare-ups occurred a couple times a week and began with a catching sensation, but developed into a spasm lasting 2 to 5 minutes.  The Veteran denied loss of bladder or bowel control and stated that pain was exacerbated by standing or sitting for more than 10 minutes.  On range of motion testing, the Veteran had flexion to 80 degrees, with pain beginning at 55 degrees.  Extension was to 30 degrees or greater, with pain at 30 degrees or greater.  Right lateral flexion was to 30 degrees, but with pain beginning at 15 degrees.  Left lateral flexion was to 30 degrees or greater with pain at 30 degrees or greater, and bilateral lateral rotation was to 30 degrees or greater without pain.  Following repetitive used testing ranges of motion were unchanged other than right lateral flexion which dropped to 25 degrees.  Functional impairments after repetitive used included less movement than normal, weakened movement, increased fatigability, pain on movement, and interference with sitting, standing and/or weightbearing.  Guarding was present but did not result in an abnormal gait, and both muscle strength and deep tendon reflexes were normal.  Sensory examination was normal, straight left rise testing was negative, the Veteran had no symptoms due to radiculopathy, and the examiner opined that the Veteran had no other neurologic abnormalities.

The VA examiner indicated that the Veteran had IVDS, but there had been no incapacitating episodes in the prior 12 months.  Imaging of the spine was reviewed and the examiner concluded that there was no evidence of spondylolisthesis or disc narrowing during flexion, though flexion of the lumbosacral spine was "very limited."

Again, in order to warrant the assignment of the next higher rating (e.g., 20 percent) the Code requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

Here, on private examination in April 2010 the Veteran's range of motion was full and without pain for flexion, extension, rotation and side bending.  Furthermore, on VA examination the month before, the Veteran had forward flexion to 90 degrees and there were no additional functional limitations due to repetitive use, fatigue, weakness, lack or endurance or incoordination.  Thus, even with consideration of pain resulting in functional loss, the disability does not more nearly approximate a 20 percent rating.  

Rather, it is not until the August 15, 2013 VA examination when the Veteran had forward flexion to 80 degrees, but with pain beginning at 55 degrees of flexion.  The Board finds that this is the functional equivalent of having only 55 degrees of flexion in consideration of the so-called DeLuca and Mitchell factors - in particular pain resulting in functional loss.  Prior to the August 2013 VA examination, the evidence did not reflect limitation of motion or other symptomatology contemplated by a 20 percent rating to include muscle spasm or guarding severe enough to cause abnormal gait or spinal contour.

In order for the next higher rating (e.g. 40 percent) to be assigned, there must be evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, evidence of favorable ankylosis of the entire thoracolumbar spine.  Id.  A review of the entire claims file reveals that at no time during the period on appeal has the Veteran's range of motion been so restricted, even when considering additional functional loss due to weakness, fatigability, incoordination, pain on movement, and limitation during flare-ups.

The Board has considered whether a higher rating maybe be assigned on the basis of IVDS during any period on appeal, however as the Veteran has had no incapacitating episodes during any 12 month period on appeal, a rating is not warranted under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes.  38 C.F.R. § 4.71a, DC 5243.  Again, as previously noted DC 5243 requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months for a 40 percent rating - the next higher rating from 20 percent for the Code.

To the extent that the Veteran has endorsed, and the record reflects, that she has neurologic symptomatology, service-connection has been established for such disabilities of the right lower extremity and is not the subject of the current appeal.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.

Accordingly, resolving reasonable doubt in the Veteran's favor the Board concludes that the Veteran's chronic mild lumbar muscular spasms has been 20 percent disabling effective August 15, 2013, but no earlier.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected chronic mild lumbar muscular spasms.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion of the spine due to pain, repetitive use, fatigue, weakness, lack or endurance or incoordination; thus, the demonstrated manifestations - namely painful flexion of the thoracolumbar spine, tightness in the back, limitation of motion caused by pain and spasms - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Furthermore, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2013).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's chronic mild lumbar muscular spasms, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Board notes that entitlement to a total disability rating based on individual unemployability has been previously granted and is not subject to appeal at this time.


ORDER

A rating of 20 percent, and no higher, for chronic mild lumbar muscular spasms is granted, effective August 15, 2013.


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


